USCA4 Appeal: 21-7008      Doc: 7        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7008


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CORNELIUS TROTOYAL WILSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Bruce H. Hendricks, District Judge. (6:16-cr-00852-BHH-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Cornelius Trotoyal Wilson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7008      Doc: 7         Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Cornelius Trotoyal Wilson appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

        and find no reversible error. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

        (stating standard of review). Accordingly, we affirm the district court’s order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2